IN THE
                             TENTH COURT OF APPEALS

                                    No. 10-16-00067-CV

                      IN THE INTEREST OF M.B.T., A CHILD



                               From the 18th District Court
                                 Johnson County, Texas
                               Trial Court No. D201405338


                              MEMORANDUM OPINION


          In two issues, appellant, A.L.M., challenges the trial court’s order terminating her

parental rights to M.B.T. Specifically, A.L.M. contends that the termination of her

parental rights is invalid because it is based on a void Affidavit of Relinquishment of

Parental Rights and Rule 11 Agreement that contain language prohibited by statute and

that the Affidavit of Relinquishment of Parental Rights was signed by A.L.M. under

duress, coercion, or fraud. Because we overrule both of A.L.M.’s issues on appeal, we

affirm.
                                     I.     BACKGROUND

        Pursuant to the granting of A.L.M.’s motion for bench warrant, on the day of trial,

A.L.M. was brought to Johnson County from the Texas Department of Criminal Justice,

Woodmen Unit, in Gatesville, Texas, where she was incarcerated. Upon arriving in

Johnson County, A.L.M. entered into an agreement with the Texas Department of Family

and Protective Services (the “Department”) regarding a pending termination petition

involving M.B.T. The parties reduced their agreement to a Rule 11 Agreement, which

provided the following, in relevant part:

        1. [A.L.M.], Respondent Mother, agrees to execute an Affidavit of
           Voluntary Relinquishment of Parental Rights to the Texas Department
           of Family and Protective Services. [A.L.M.] is signing this paperwork
           out of love and affection for [M.B.T.].

        2. The Department agrees to look at Elizabeth Petty, first as a potential
           adoptive placement for the children.

        3. The mother shall be allowed to send cards, pictures[,] and letters to the
           children through a post office box set up by the adoptive placement. . . .

        4. The mother shall receive an annual update regarding the children at a
           post office box set up by the mother. . . . The Department will encourage
           any adoptive placement to continue providing annual updates to the
           mother following an adoption.

        5. [A.L.M.] shall be allowed to have face to face supervised visitation with
           the child once placed in the home of the proposed adoptive placement
           of Ms. Elizabeth Petty. . . .

        6. In the event the child is not adopted by Elizabeth Petty, the Department
           will recommend that any future adoptive placement agree to the terms
           of this Rule 11 [A]greement.          This recommendation from the


In the Interest of M.B.T.                                                               Page 2
            Department is not binding on any other possible adoptive placement in
            the future.

A.L.M., A.L.M.’s attorney, a Department caseworker, the attorney ad litem for M.B.T.,

Elizabeth Petty, and others signed the Rule 11 Agreement. Thereafter, A.L.M. executed

an Affidavit of Relinquishment of Parental Rights to M.B.T. that was signed, notarized,

and witnessed.

        At the final hearing on the same day, A.L.M. testified that she and her trial counsel

talked about her options and the possible outcomes in this case.               A.L.M. also

acknowledged that she was given the opportunity to confer with her mother about the

situation. Later, A.L.M. stated that she wished for the trial court to approve the Rule 11

Agreement and that she thought that this arrangement is the best possible outcome for

her and M.B.T.

        Subsequently, the trial court signed an order terminating A.L.M.’s parental rights

to M.B.T. based on the Affidavit of Relinquishment of Parental Rights that A.L.M. had

signed. This appeal followed.

     II. THE VALIDITY OF THE AFFIDAVIT OF RELINQUISHMENT OF PARENTAL RIGHTS AND
                                  RULE 11 AGREEMENT

        In her first issue, A.L.M. asserts that the Affidavit of Relinquishment of Parental

Rights and Rule 11 Agreement contain language prohibited by section 161.103(h) of the

Texas Family Code and, thus, are void.




In the Interest of M.B.T.                                                              Page 3
        Section 161.103(h) of the Texas Family Code, provides that an Affidavit of

Relinquishment of Parental Rights “may not contain terms for limited post-termination

contact between the child and the parent whose parental rights are to be relinquished as

a condition of the relinquishment of parental rights.” TEX. FAM. CODE ANN. § 161.103(h)

(West Supp. 2015). On appeal, A.L.M. alleges that the “Rule 11 Agreement contains terms

for limited post-termination contact between the child and the parent whose parental

rights are to be relinquished as a condition of the relinquishment of parental rights.” In

particular, A.L.M. directs us to language in the Rule 11 Agreement allowing A.L.M. to

send cards, pictures, and letters to M.B.T., as well as receive annual updates and

supervised visitations with M.B.T. in the event that Petty adopted M.B.T.

        However, to preserve a complaint for our review, a party must have presented to

the trial court a timely request, objection, or motion that states the specific grounds for

the desired ruling, if they are not apparent from the context of the request, objection, or

motion. TEX. R. APP. P. 33.1(a); see In re D.E.H., 301 S.W.3d 825, 827 (Tex. App.—Fort

Worth 2009, pet. denied). “If a party fails to do this, error is not preserved, and the

complaint is waived.” In re D.E.H., 301 S.W.3d at 827 (citation omitted). “The complaint

on appeal must be the same as that presented in the trial court.” Id. (citations omitted).

“An appellate court cannot reverse based on a complaint not raised in the trial court.” Id.

at 828 (citation omitted). “‘[A]llowing appellate review of unpreserved error would

undermine the Legislature’s intent that cases terminating parental rights be expeditiously


In the Interest of M.B.T.                                                            Page 4
resolved.’” Id. (quoting In re L.M.I., 119 S.W.3d 707, 711 (Tex. 2003), cert. denied, 541 U.S.
1043, 124 S. Ct. 2175, 158 L. Ed. 2d 733 (2004)).

        In the instant case, A.L.M. raises her complaint about the Affidavit of

Relinquishment of Parental Rights and the Rule 11 Agreement for the first time on appeal.

She did not object or file any motions in the trial court raising this complaint.

Accordingly, we conclude that she has not preserved this complaint for appellate review.

See TEX. R. APP. P. 33.1(a); see also In re D.E.H., 301 S.W.3d at 827-28.

        And even if A.L.M. had preserved this complaint for review, section 161.211(c) of

the Texas Family Code provides that:           “A direct or collateral attack on an order

terminating parental rights based on an unrevoked affidavit of relinquishment of

parental rights or affidavit of waiver of interest in a child is limited to issues relating to

fraud, duress, or coercion in the execution of the affidavit.” TEX. FAM. CODE ANN. §

161.211(c) (West 2014); see Moore v. Brown, 408 S.W.3d 423, 438 (Tex. App.—Austin 2013,

pet. denied) (“Consequently, subsection (c)’s limitation of “direct or collateral attack[s]

on an order terminating parental rights based on an unrevoked affidavit of

relinquishment of parental rights” to “issues relating to fraud, duress, or coercion in the

execution of this affidavit” proscribes challenges based solely on a complaint that the

affidavit violated one of section 161.103’s requirements.”); see also In re A.H., No. 09-14-

00291-CV, 2014 Tex. App. LEXIS 13549, at *11 (Tex. App.—Beaumont Sept. 15, 2014, no

pet.) (mem. op.) (“Therefore, challenges to deficiencies in the affidavits [under section


In the Interest of M.B.T.                                                               Page 5
161.103] are precluded under section 161.211(c).” (citing Moore, 408 S.W.3d at 438; In re

C.O.G., No. 13-12-00577-CV, 2013 Tex. App. LEXIS 14928, at **11-13 (Tex. App.—Corpus

Christi Dec. 12, 2013, no pet.) (mem. op.))). Accordingly, in light of section 161.211(c) and

the circumstances in this case, A.L.M. is limited to attacking the trial court’s termination

order on issues relating to fraud, duress, or coercion. See TEX. FAM. CODE ANN. §

161.211(c); Moore, 408 S.W.3d at 438; see also In re A.H., 2014 Tex. App. LEXIS 13549, at *11;

In re C.O.G., 2013 Tex. App. LEXIS 14928, at **11-13. Therefore, based on the foregoing,

we overrule A.L.M.’s first issue.

         III.     DID A.L.M. SIGN THE AFFIDAVIT OF RELINQUISHMENT UNDER DURESS,
                                       COERCION, OR FRAUD?

        In her second issue, A.L.M. argues that she signed the Affidavit of Relinquishment

of Parental Rights under duress and coercion because she was purportedly told that she

would never see M.B.T. again if she did not sign the affidavit and accompanying Rule 11

Agreement, and because she later learned that she would not see M.B.T. again if a person

not a party to the Rule 11 Agreement adopted M.B.T.

        Once again, we note that a party must present a timely request, objection, or

motion stating the specific grounds for the desired ruling to preserve a complaint for our

review and a failure to do this results in the waiver of the complaint. See TEX. R. APP. P.

33.1(a); see also In re D.E.H., 301 S.W.3d at 827. Because A.L.M. did not raise this complaint

in the trial court via a timely request, objection, or motion, we cannot say that this issue



In the Interest of M.B.T.                                                               Page 6
has been preserved for our review. See TEX. R. APP. P. 33.1(a); see also In re D.E.H., 301
S.W.3d at 827.

        However, even if she had preserved this complaint, it lacks merit. Once the

Department demonstrated by clear and convincing evidence that A.L.M. executed the

Affidavit of Relinquishment of Parental Rights pursuant to section 161.103, the burden

shifted to A.L.M. to establish by a preponderance of the evidence that the affidavit was

executed as a result of fraud, duress, or coercion. See In re K.D., 471 S.W.3d 147, 156 (Tex.

App.—Texarkana 2015, no pet.) (citing In re R.B., 225 S.W.3d 798, 804 (Tex. App.—Fort

Worth 2007, pet. denied)).

        Coercion occurs if someone is compelled to perform an act by force or
        threat. . . . Duress occurs when, due to some kind of threat, a person is
        incapable of exercising her free agency and unable to withhold
        consent. . . . Fraud may be committed through active misrepresentation or
        passive silence and is an act, omission, or concealment in breach of a legal
        duty, trust, or confidence justly imposed, when the breach causes injury to
        another or the taking of an undue or unconscientious advantage. . . . A
        misrepresentation is a falsehood or untruth with the intent to deceive.

In re D.E.H., 301 S.W.3d at 828-29 (citations omitted).

        Other than A.L.M.’s own assertions on appeal, the record contains no evidence of

fraud, coercion, or duress in the signing of the Affidavit of Relinquishment of Parental

Rights. In fact, A.L.M. testified at trial that she was given an opportunity to discuss her

options with her trial counsel and her mother. Furthermore, A.L.M. requested that the

trial court take notice of the Rule 11 Agreement and approve the agreement of the parties.



In the Interest of M.B.T.                                                              Page 7
        The fact that a parent felt pressured or was emotionally upset and under stress

when signing the affidavit of relinquishment does not render the affidavit involuntary.

See In re D.E.H., 301 S.W.3d at 830 (holding that the mother’s showing that her

uncertainty, confusion, and anguish over her limited options created a feeling that she

was pressured into signing the affidavit did not demonstrate that she executed the

affidavit as a result of coercion, fraud, or duress); In re R.B., 225 S.W.3d at 805-06 (stating

that the parents acted voluntarily and without duress, fraud, or coercion in executing

their affidavits even though the evidence supported that they were emotionally

distressed and had been placed under “considerable pressure”); In re N.P.T., 169 S.W.3d
677, 679-81 (Tex. App.—Dallas 2005, pet. denied) (concluding that a father acted

voluntarily when he signed an affidavit of relinquishment as part of a plea bargain

agreement, even though the evidence showed that the father was under pressure to make

a decision); see also Lumbis v. Tex. Dep’t of Protective & Regulatory Servs., 65 S.W.3d 844, 851

(Tex. App.—Austin 2002, pet. denied) (indicating that the fact that a parent is emotionally

upset when signing the affidavit of relinquishment does not render the affidavit

involuntary). Therefore, even assuming A.L.M. had preserved this issue, we cannot say

she satisfied her burden of proving by a preponderance of the evidence that the Affidavit

of Relinquishment of Parental Rights was executed as a result of fraud, duress, or

coercion. See In re K.D., 471 S.W.3d at 156; see also In re R.B., 225 S.W.3d at 804. We

overrule A.L.M.’s second issue.


In the Interest of M.B.T.                                                                Page 8
                                     IV.    CONCLUSION

        Having overruled both of A.L.M.’s issues on appeal, we affirm the judgment of

the trial court.




                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
(Chief Justice Gray concurring)*
Opinion delivered and filed July 13, 2016
[CV06]

*(Chief Justice Gray concurs in the judgment to the extent it affirms the trial court’s
judgment. A separate opinion will not issue.)




In the Interest of M.B.T.                                                             Page 9